


Exhibit 10.44

 

EXECUTION COPY

 

SEALY

 

BENEFIT EQUALIZATION PLAN

 

Original Effective Date:   December 1, 1994

 

Restatement Generally Effective:   December 1, 2008

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I PRELIMINARY PROVISIONS

1

 

 

ARTICLE II DEFINITIONS

3

 

 

ARTICLE III ELIGIBILITY AND PARTICIPATION

16

 

 

ARTICLE IV PROFIT SHARING CONTRIBUTIONS

17

 

 

ARTICLE V ACCOUNTS

18

 

 

ARTICLE VI PAYMENTS AND BENEFITS

19

 

 

ARTICLE VII BENEFICIARIES

21

 

 

ARTICLE VIII RIGHTS OF PARTICIPANTS

22

 

 

ARTICLE IX NON-ALIENATION

23

 

 

ARTICLE X ADMINISTRATION

23

 

 

ARTICLE XI AMENDMENT AND TERMINATION

25

 

 

ARTICLE XII PARTICIPATING COMPANIES

27

 

 

ARTICLE XIII MISCELLANEOUS PROVISIONS

28

 

ii

--------------------------------------------------------------------------------


 

AMENDMENT AND RESTATEMENT

OF THE

SEALY BENEFIT EQUALIZATION PLAN

 

This Amendment and Restatement of the Sealy Benefit Equalization Plan is hereby
made by SEALY CORPORATION, a corporation organized and existing under and by
virtue of the laws of the State of Delaware (the “Company”);

 

WITNESSETH:

 

WHEREAS, the Company previously established an unfunded deferred compensation
plan known as the Sealy Benefit Equalization Plan (the “Plan”) to provide
unfunded deferred compensation to a select group of management or highly
compensated employees of Participating Companies; and

 

WHEREAS,   it is desirable to amend and restate the Plan in order to comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and to make other desirable changes to the Plan; and

 

WHEREAS, the Board of Directors of the Company has approved adoption of such an
amendment and restatement of the Plan by the Company;

 

NOW, THEREFORE, generally effective as of December 1, 2008, the Company hereby
adopts an Amendment and Restatement to the Plan as follows:

 


ARTICLE I


 


PRELIMINARY PROVISIONS


 

1.1                                 Name.  The name of this Plan was and shall
remain the SEALY BENEFIT EQUALIZATION PLAN.

 

1

--------------------------------------------------------------------------------


 

1.2                                 Effective Date.  The Plan was established
effective December 1, 1994.

 

1.3                                 Restatement Date.  Except as otherwise
stated herein, the provisions of the amended and restated Plan shall be
December 1, 2008.  Provisions required to be effective as of an earlier date
shall be deemed effective as of such date.

 

1.4                                 Purpose.  This Plan was established and is
hereby amended and restated in order to provide unfunded deferred compensation
to a select group of management or highly compensated employees of Participating
Companies, under certain conditions specified in the Plan.

 

1.5                                 Plan for a Select Group.  This Plan shall
only cover employees of Participating Companies who are members of a “select
group of management or highly compensated employees” as provided in Sections
201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.  Notwithstanding any
apparently contrary provision of this Plan, this Plan shall be interpreted and
administered in such a manner, and benefits hereunder shall be so limited, that
this Plan shall be deemed to constitute such a plan.

 

1.6                                 Not a Funded Plan.  It is the intention and
purpose of the Company, other Participating Companies and Participants that this
Plan shall be deemed to be “unfunded” for tax purposes as well as being such a
plan as would properly be described as “unfunded” for purposes of Title I of
ERISA.  Notwithstanding any apparently contrary provision, this Plan shall be
interpreted and administered in such a manner that it will be so deemed and
would be so described.

 

1.7                                 Section 409A Compliance.  It is the
intention and purpose of the Company, other Participating Companies and
Participants that this Plan shall be deemed at all relevant times to be in
compliance with Section 409A of the Code and lawful guidance thereunder. 
Notwithstanding

 

2

--------------------------------------------------------------------------------


 

any apparently contrary provision, this Plan shall be interpreted and
administered in such manner, so that it will be so deemed.  For periods on an
after the effective date of Section 409A but prior to the Restatement Date, the
Plan was administered in good faith compliance with Section 409A of the Code,
but without a formal compliance amendment for that period, as permitted in
applicable guidance.

 

ARTICLE II

 

DEFINITIONS

 

The use of neuter, masculine and feminine pronouns shall each be read to include
the others and the use of the singular shall be read to include the plural and
vice versa.  Unless the context otherwise indicates, the following words, when
initially capitalized, shall have the following meanings under this Plan:

 

2.1                                 Account.  The word “Account” shall mean a
“Deferred Compensation Account” established pursuant to Article V hereof.

 

2.2                                 Adoption Date.  The words “Adoption Date”
shall mean the date as of which the Company or a Subsidiary became or becomes a
Participating Company under this Plan.

 

2.3                                 Affiliate.  The word “Affiliate” shall mean
any corporation which would be defined as a member of a controlled group of
corporations which includes the Company or any business organization which would
be defined as a trade or business (whether or not incorporated) which is under
“common control” with the Company within the meaning of Sections 414(b) and
(c) of the Code but, in each case, only during the periods any such corporation
or business organization would be so defined.

 

3

--------------------------------------------------------------------------------


 

2.4                                 Benefit Appeals Committee.  The words
“Benefit Appeals Committee” or “Committee” shall mean the Benefit Appeals
Committee established pursuant to Article X of this Plan.

 

2.5                                 Board.  The word “Board” shall mean the
Board of Directors of the Company.

 

2.6                                 Breach of Noncompetition Requirement.  The
words “Breach of Noncompetition Requirement” shall mean the occurrence of an
event in which a Participant, at any time prior to his payment in full
hereunder:

 

(a)                                  either while he is employed by the Company
or any Subsidiary or after his Termination of Employment; and

 

(b)                                 without the prior written permission of the
Company;either directly or indirectly operates or performs any advisory or
consulting services for, invests in (other than an investment in publicly traded
stock of a corporation, provided that the ownership of such equity interest does
not give the Participant the right to control or substantially influence the
policy or operational decisions of such corporation), or otherwise becomes
employed by or associated with, in any capacity, a Competitive Entity.

 

2.7                                 Cause.  The word “Cause” shall mean for
purposes of this Plan, either:

 

(a)                                  the Participant’s willful violation of any
written policies of the Company which violations are materially detrimental to
the Company;

 

(b)                                 the Participant’s conviction of (or written,
voluntary and freely given confession to) a felony involving moral turpitude;

 

(c)                                  the Participant’s conviction of (or
written, voluntary and freely given confession to) a felony in connection with
his employment;

 

(d)                                 a Participant’s theft, fraud, embezzlement,
material willful destruction of property (including any operating system of the
Company or any Subsidiary or material disruption of the operations of the
Company or any Subsidiary;

 

4

--------------------------------------------------------------------------------


 

(e)                                  a Participant’s being under the influence
of illegal drugs or habitually under the influence of alcohol while on the job
or on Company or any Subsidiary property;

 

(f)                                    a Participant’s engaging in conduct, in
or out of the workplace, which has a material adverse effect on the reputation
or business prospects of the Company or one of its Subsidiaries;

 

(g)                                 a Participant’s willfully engaging in
conduct while an employee of the Company or any of its Subsidiaries which caused
the Company or any of its Subsidiaries to be found, in a final judgment of a
court of law, to have a material civil or criminal liability under any federal
or state law;

 

(h)                                 a Participant’s disclosure of trade secrets,
customer lists or other confidential information if the Company or any
Subsidiary has taken measures designed to prevent such disclosure; or

 

(i)                                     a Participant’s Breach of the
Noncompetition Requirement.

 

2.8                                 Change of Control.  For purposes of this
Plan, the words “Change of Control” shall mean a change of control of the
Company of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended, as in effect on the Restatement Date (the “Exchange
Act”), whether or not the Company is then subject to such reporting
requirements; provided, that, without limitation, a Change of Control shall be
deemed to have occurred if:

 

(a)                                  any “person” (as defined in Sections
13(d) and 14(d) of the Exchange Act), other than KKR Millennium GP LLC and
affiliates (collectively, “KKR”), becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding securities; provided that a Change of Control
shall not be deemed to occur under this Subsection (a) by reason of (A) the
acquisition of securities by the Company or an employee benefit plan (or any
trust funding such a plan) maintained by the Company, or (B) while KKR continues
to beneficially own more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities;

 

(b)                                 during any period of one (1) year there
shall cease to be a majority of the Board comprised of “Continuing Directors” as
hereinafter defined; or

 

5

--------------------------------------------------------------------------------


 

(c)                                  the stockholders of the Company (A) approve
a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than eighty percent (80%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (B) approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of more than fifty percent (50%) of the Company’s assets.

 

For purposes of this Subsection 2.8(c), a sale of more than fifty percent (50%)
of the Company’s assets includes a sale of more than fifty percent (50%) of the
aggregate value of the assets of the Company and its Subsidiaries or the sale of
stock of one or more of the Company’s Subsidiaries with an aggregate value in
excess of fifty percent (50%) of the aggregate value of the Company and its
Subsidiaries or any combination of methods by which more than fifty percent(50%)
of the aggregate value of the Company and its Subsidiaries is sold.

 

(d)                                 For purposes of this Agreement, a “Change of
Control” will be deemed to occur:

 

(i)                                     on the day on which a twenty percent
(20%) or greater ownership interest described in Subsection 2.8(a) is acquired
(or, if later, the day on which KKR ceases to beneficially own more than fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities) provided that a subsequent increase in such ownership interest after
it first equals or exceeds twenty percent (20%) shall not be deemed a separate
Change of Control;

 

(ii)                                  on the day on which “Continuing
Directors,” as hereinafter defined, cease to be a majority of the Board as
described in Subsection 2.8(b);

 

(iii)                               on the day of a merger, consolidation or
sale or disposition of assets as described in Subsection  2.8(c); or

 

(iv)                              on the day of the approval of a plan of
complete liquidation as described in Subsection 2.8(c).

 

6

--------------------------------------------------------------------------------

 

(e)                                  For purposes of this Section 2.8, the word
“Company” means Sealy Corporation, and, any other corporation or business
organization in an unbroken chain of corporations or business organization
ending with Sealy Corporation that owns, directly or indirectly, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock of Sealy Corporation other than KKR.

 

(f)                                    For purposes of this Section 2.8, the
words “Continuing Directors” mean individuals who at the beginning of any period
(not including any period prior to the Restatement Date) of one (1) year
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved.

 

2.9                                 Code.  The word “Code” shall mean the
Internal Revenue Code of 1986, as such may be amended from time to time, and
lawful guidance promulgated thereunder.  Whenever a reference is made to a
specific Code Section, such reference shall be deemed to include any successor
Code Section having the same or a similar purpose.

 

2.10                           Company.  The word “Company” shall mean Sealy
Corporation, a Delaware corporation, and any successor corporation or business
organization which shall assume the duties and obligations of Sealy Corporation
by operation of law or otherwise under this Plan.

 

2.11                           Compensation.  The word “Compensation” shall mean
with respect to a Participant for a Plan Year, his Profit Sharing Plan
Compensation, determined without regard to the limitation of Section 401(a)(17)
of the Code, which is in excess of (a) below but which is not in excess of
(b) below, where:

 

(a)                                  is the limitation in effect for such period
pursuant to Section 401(a)(17) of the Code; and

 

(b)                                 is the limitation that would be in effect
for such period if the Two Hundred Thousand Dollar ($200,000.00) compensation
limitation amount and cost of

 

7

--------------------------------------------------------------------------------


 

living method as set forth in Section 401(a)(17) of the Code as in effect for
plan years of tax-qualified retirement plans beginning in 1993 had not been
amended effective at any time thereafter (and, for avoidance of doubt, which
limitation for plan years of tax-qualified retirement plans beginning in 1993
was Two Hundred Thirty-Five Thousand Eight Hundred Forty Dollars ($235,840.00)).

 

Therefore, it is intended that Compensation at any time for purposes of this
Plan shall be that band of Profit Sharing Plan Compensation between the then
applicable limit of Section 401(a)(17) and what the limit then would have been
had Section 401(a)(17) of the Code not been amended as referred to Subsection
2.11(b).  The amount of a Participant’s Compensation for any Plan Year shall be
determined as of the last day of such year.

 

2.12                           Compensation Committee.  The words “Compensation
Committee” shall mean the Compensation Committee of the Board or its successor
as determined by the Board.  If the Compensation Committee has no successor, the
duties of the Compensation Committee shall become duties of the Board.  The
Compensation Committee shall have such duties with respect to the Plan as shall
be determined by the Board.

 

2.13                           Competitive Entity.  The words “Competitive
Entity” shall mean any of the following mattress manufacturing companies in the
United States or their mattress manufacturing or mattress wholesaling
affiliates:  Simmons, Serta, Spring Air, Kingsdown, Select Comfort and
Tempur-Pedic or any of their successors or any other mattress manufacturing
company or its mattress manufacturing or mattress wholesaling affiliate which
represents 10% or more of the mattress market in the United States.

 

Notwithstanding anything in this Section to the contrary, a company,
partnership, organization, proprietorship, or other entity which purchases the
stock or assets of a business unit directly from the Company or any Subsidiary
shall not be deemed a Competitive Entity solely with

 

8

--------------------------------------------------------------------------------


 

respect to the products developed, manufactured, prepared, sold, or distributed
by and the individuals employed by such business unit as of the date of such
stock or asset purchase.

 

2.14                           Covered Employee.  The words “Covered Employee”
shall mean an Employee of a Participating Company who:

 

(a)                                  is an “active participant” in the Profit
Sharing Plan as the term “active participant” is defined in that plan;

 

(b)                                 receives remuneration from one or more
Participating Companies at a rate which, in the aggregate for a Plan Year, would
exceed the limit on Profit Sharing Plan Compensation which may be taken into
account by a tax qualified retirement plan in accordance with Section 401(a)(17)
of the Code;

 

(c)                                  is a senior management employee of a
Participating Company, as determined by the Plan Administrator;

 

(d)                                 is a member of “a select group of management
or highly compensated employees” as described in Section 1.5 of this Plan;

 

(e)                                  is not a nonresident alien Employee who
receives no earned income (within the meaning of Code Section 911(d)(2)) from a
Participant Company or any Affiliate that constitutes income from sources within
the United States (within the meaning of Code Section 861(a)(3)), except to the
extent expressly permitted by this Plan; and

 

(f)                                    is not employed in a capacity reasonably
categorized by the Company, a Participating Company or an Affiliate as a Leased
Person, regardless of whether his status under the Code subsequently may be
determined by a court, the Internal Revenue Service or other government entity
to be a Covered Employee, an Employee or otherwise.

 

An Employee shall become a Covered Employee as of the first day on which he
satisfies all of the requirements of Subsections 2.14(a) through (f) above.  An
Employee shall cease to be a Covered Employee as of the first day thereafter on
which he ceases to satisfy any one of such requirements.  With respect to the
requirement in Subsection 2.14(b) relating to remuneration, an Employee will be
deemed to first satisfy such requirement on the first day as of which his rate
of remuneration exceeds the limits referred to in Subsection 2.14(b) relating to
remuneration; an

 

9

--------------------------------------------------------------------------------


 

Employee will be deemed to cease to satisfy such requirement on the last day of
the first Plan Year for which his remuneration is not so limited.

 

2.15                           Date of Hire.  The words “Date of Hire” shall
mean an Employee’s Date of Hire for purposes of the Profit Sharing Plan.

 

2.16                           Deferred Compensation Account.  The words
“Deferred Compensation Account” shall mean for each Participant the bookkeeping
account maintained on his behalf to reflect hypothetical profit sharing
contributions made on his behalf and all hypothetical investment earnings and
losses thereon.

 

2.17                           Disability.  The word “Disability” shall mean
(and the word “Disabled” shall relate to) a disability as determined for
purposes of the Profit Sharing Plan.

 

2.18                           Effective Date.  The words “Effective Date” shall
mean the original effective date of this Plan which is December 1, 1994.

 

2.19                           Employee.  The word “Employee” shall mean any
common law employee or Leased Person of a Participating Company or an
Affiliate.  The word “Employee” shall not include any person who renders service
to a Participating Company or an Affiliate solely as a director or independent
contractor.  In the event a person renders service to a Participating Company or
an Affiliate as a common law employee and in another capacity as a director, an
independent contractor or otherwise as a self-employed individual, he shall be
considered to be an Employee hereunder only in his capacity as a common law
employee.

 

In the event a person who was not classified by a Participating Company or an
Affiliate as a common law employee is subsequently determined by a court, the
Internal Revenue Service or other governmental entity to be a common law
employee, such person shall only be considered to be an Employee hereunder
prospectively from the date of such determination, or, if later, at the time
that

 

10

--------------------------------------------------------------------------------


 

such person is initially treated as an Employee on the payroll records of the
Participating Company or Affiliate.

 

2.20                           ERISA.  The acronym “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended, and lawful guidance
promulgated thereunder.  Whenever a reference is made to a specific ERISA
Section, such reference shall be deemed to include any successor ERISA
Section having the same or a similar purpose.

 

2.21                           Leased Person.  The words “Leased Person” shall
mean, on and after December 1, 1997, any individual who, pursuant to an
agreement between any Participating Company or Affiliate and any leasing
organization, has performed services for the Participating Company, for an
Affiliate or for related persons, as determined in accordance with Code
Section 414(n)(6), on a substantially full time basis for a period of at least
one (1) year; provided, however, that such services are performed under the
primary direction or control of the Participating Company or the Affiliate.

 

In the event a person who was not classified by a Participating Company or an
Affiliate as a Leased Person is subsequently determined by a court, the Internal
Revenue Service or other governmental entity to be a Leased Person, such person
shall only be considered to be a Leased Person hereunder prospectively from the
date of such determination, or, if later, at the time that such person is
initially treated as a Leased Person by a Participating Company or an Affiliate.

 

2.22                           Normal Retirement Age.  The words “Normal
Retirement Age” shall mean a Participant’s Normal Retirement Age as determined
for purposes of the Profit Sharing Plan.

 

2.23                           Participant.  The word “Participant” shall mean a
Covered Employee who becomes a Participant in this Plan pursuant to Article III
hereof.  A Participant shall cease to be a Participant upon his Termination of
Employment.  A Participant may be categorized as one of the following:

 

11

--------------------------------------------------------------------------------


 

(a)                                  In general, a Participant will be an Active
Participant;

 

(b)                                 If he ceases to be a Covered Employee but
does not incur a Termination of Employment, he will be considered an Inactive
Participant; and

 

(c)                                  If he has a Termination of Employment, he
will be considered a former Participant.

 

2.24                           Participating Company.  The words “Participating
Company” shall mean the Company and any Subsidiary which is a Participating
Company pursuant to the provision of Article XII of this Plan.  The
Participating Company as of the Restatement Date is listed in Article XII of
this Plan.

 

2.25                           Plan.  The word “Plan” shall mean the Sealy
Benefit Equalization Plan, as previously established and amended, as set forth
herein, and as it later may be amended.

 

2.26                           Plan Administrator.  The words “Plan
Administrator” shall mean Sealy, Inc., an Ohio corporation, or such successor as
may be appointed by the Board.

 

2.27                           Plan Year.  The words “Plan Year” shall mean the
twelve (12) month period commencing on December 1 and ending on the following
November 30.  The Plan Year of this Plan shall correspond to the plan year of
the Profit Sharing Plan.

 

2.28                           Profit Sharing Plan.  The words “Profit Sharing
Plan” shall mean the Sealy Profit Sharing Plan.

 

2.29                           Profit Sharing Plan Compensation.  The words
“Profit Sharing Plan Compensation” shall mean, with respect to a Participant in
this Plan for a Plan Year, his “compensation” (as that word is defined in the
Profit Sharing Plan) for such Plan Year, but without regard to the dollar
limitations on such compensation pursuant to Section 401(a)(17) of the Code. 
The amount of a Participant’s Profit Sharing Plan Compensation for any Plan Year
shall be determined as of the last day of such year.

 

12

--------------------------------------------------------------------------------


 

2.30                           Separation from Service.  The words “Separation
from Service” shall mean a “separation from service” as defined for purposes of
Section 409A of the Code for purposes of determining when a distribution may be
made under the terms of a non-qualified deferred compensation plan such as this
Plan.  In general, a Separation from Service for purposes of this Plan occurs
when there is a good faith severance of the employment relationship between the
Company and its Affiliates and an Employee due to the Employee’s death,
retirement or other “termination of employment” (as that term is defined for
purposes of identifying a Separation from Service for purposes of
Section 409A).  Specifically, the following shall apply:

 

(a)                                  An Employee will not be deemed to have a
Separation from Service while on military leave, sick leave, or other bona fide
(i.e., where there is a reasonable expectation that the Employee will return)
leave of absence if the period of such leave does not exceed six (6) months, or,
if longer, so long as the Employee retains a right to reemployment with the
Company or an Affiliate by law or contract.  If the leave exceeds six (6) months
and the Employee does not retain such a reemployment right, the Separation from
Service occurs on the first day following such six (6) months.  However, where
the leave is due to any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months, where such impairment causes
the Employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, twenty-nine (29)
months will be substituted for six (6) months for purposes of this Subsection;

 

(b)                                 An Employee will not be considered to have a
Separation from Service merely due to transfer between Employee and independent
contractor status (including status as a director of the Company);

 

(c)                                  Whether a “termination of employment,” as
defined for purposes of the definition of Separation from Service under
Section 409A of the Code, has occurred is determined based on whether the facts
and circumstances indicate that the applicable Participating Company or
Affiliate and the Employee reasonably anticipated that:

 

(i)                                     no further services would be performed
after a certain date; or

 

(ii)                                  that the level of bona fide services the
Employee would perform after such date (whether as an Employee or independent
contractor,

 

13

--------------------------------------------------------------------------------


 

including as a director) would permanently decrease to less than fifty percent
(50%) of the average level of bona fide services provided in the immediately
preceding thirty-six (36) months.

 

This Plan contains definitions of both the words “Termination of Employment” and
the words “Separation from Service.”  The definition of Termination of
Employment is the same as the definition in the Profit Sharing Plan with the
intent of providing, to the extent possible, parallel treatment of individuals
who participate in both plans.  The term Separation from Service is contained in
this Plan, but not the Profit Sharing Plan, because a Termination of Employment
which results in a distribution event under the Profit Sharing Plan may not
constitute a Separation from Service which is permitted to result in a
distribution from this Plan pursuant to the restrictions of Section 409A of the
Code.  For example, if an Employee were to retire from the Company and thereby
incur a Termination of Employment but become an independent contractor of the
Company:

 

(x)                                   the individual may be eligible for a
distribution from the Profit Sharing Plan (under the rules in effect as of the
Restatement Date); but

 

(y)                                 the individual may not be eligible for a
distribution from this Plan depending on the level of services the Participant
is expected to perform as an independent contractor.

 

2.31                           Subsidiary.  The word “Subsidiary” shall mean any
corporation in which the Company owns, directly or indirectly, stock possessing
at least eighty percent (80%) or more of the total combined voting power of all
classes of stock entitled to vote or at least eighty percent (80%) of the total
value of shares of all classes of stock of such corporation, as determined
pursuant to Section 1563(a)(1) of the Code, but only during the period any such
corporation would be so defined.

 

2.32                           Termination of Employment.  The words
“Termination of Employment” shall mean for any Employee the occurrence of a
termination of employment as defined in the Profit Sharing Plan.

 

14

--------------------------------------------------------------------------------


 

See the definition of the words “Separation from Service.”

 

2.33                           Vested Interest.  The words “Vested Interest”
shall mean with respect to any Participant (a) minus (b), where:

 

(a)                                  equals the sum of:

 

(i)                                     his Deferred Compensation Account
multiplied by his Vested Percentage; plus

 

(ii)                                  any distributions made to the Participant
from his Deferred Compensation Account since his earliest Date of Hire which has
not been followed by five (5) consecutive One (1) Year Breaks-In-Service,
multiplied by his Vested Percentage; and

 

(b)                                 equals the amount of any distributions made
to the Participant from his Deferred Compensation Account since his earliest
Date of Hire which has not been followed by five (5) consecutive One (1) Year
Breaks-In-Service.

 

2.34                           Vested Percentage.  The words “Vested Percentage”
shall mean for any Participant a percentage determined on the basis of his
number of years of Vesting Service in accordance with the following table and
shall be the same as his Vested Percentage under the Profit Sharing Plan except
as otherwise provided in this Section:

 

Years of Vesting Service

 

Vested Percentage

 

 

 

 

 

Less than 2 years

 

0

%

2 but less than 3 years

 

20

%

3 but less than 4 years

 

40

%

4 but less than 5 years

 

60

%

5 but less than 6 years

 

80

%

6 or more years

 

100

%

 

Notwithstanding the foregoing provisions of this Section 2.34, the Vested
Percentage of a Participant shall be zero percent (0%) in each of the following
circumstances:

 

(a)                                  if his employment is terminated for Cause;

 

(b)                                 if he engages in a Breach of the
Noncompetition Requirement; or

 

15

--------------------------------------------------------------------------------


 

(c)                                  until the last day of the first Plan Year
following the Plan Year in which the Participant’s Account first is allocated a
hypothetical contribution under this Plan (which for this purpose of determining
the Participant’s Vested Percentage will be considered the date the limited
contribution to the Profit Sharing Plan actually is made); and

 

shall be one hundred percent (100%) if (subject to Subsection (c) above), the
Participant dies, becomes Disabled or attains his Normal Retirement Age before
he incurs a Termination of Employment.

 

2.35                           Vesting Service.  The words “Vesting Service”
shall mean for any Employee his vesting service as determined under the Profit
Sharing Plan.

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1                                 Eligibility.  Each Employee who is or
becomes a Covered Employee shall be eligible to become a Participant under this
Plan.

 

3.2                                 Participation.  A Covered Employee who was a
Participant on the Restatement Date shall continue to be a Participant.  On and
after the Restatement Date, an Employee who satisfies the eligibility
requirements of Section 3.1 hereof shall commence participation for the first
Plan Year for which his Account receives the allocation of a hypothetical
contribution which generally shall be as of the later to occur of:

 

(a)                                  the first day of the first Plan Year
coincident with or next following the date as of which he becomes a participant
in the Profit Sharing Plan; or

 

(b)                                 the first day of the first Plan Year in
which his rate of Profit Sharing Plan Compensation is projected to exceed the
limits of Section 401(a)(17) of the Code.

 

3.3                                 Cessation of Participation.  A Participant
shall cease to be a Participant and shall become a former Participant, as of his
Termination of Employment.

 

16

--------------------------------------------------------------------------------

 

3.4                                 Inactive Participants.  If a Participant
ceases to be a Covered Employee (because he ceases to be a member of a select
group of management or highly compensated employees or for any other reason),
but remains an Employee, he shall cease to be an Active Participant and shall
become an Inactive Participant.

 

3.5                                 Rehired Covered Employee.  In the event that
a Participating Company or an Affiliate shall reemploy a former Participant, he
shall be eligible to become a Participant in the Plan as if he were a new
Employee, subject to the restrictions of Section 409A of the Code.

 


ARTICLE IV


 


PROFIT SHARING CONTRIBUTIONS


 

4.1                                 Active Participants.  If a Participating
Company makes a discretionary profit sharing contribution to the Profit Sharing
Plan for a plan year of the Profit Sharing Plan which corresponds to a Plan Year
of this Plan, and:

 

(a)                                  if an Active Participant in this Plan is
also a participant in such Profit Sharing Plan for such plan year; and

 

(b)                                 if such Active Participant’s account under
the Profit Sharing Plan is entitled to share in the allocation of such
contribution; and

 

(c)                                  if the allocation to such Active
Participant’s account under the Profit Sharing Plan is limited due to the
limitation on remuneration which may be taken into account for purposes of tax
qualified retirement plans under Section 401(a)(17) of the Code; then

 

a hypothetical amount shall be allocated to such Active Participant’s Account
hereunder for the corresponding Plan Year under this Plan.  The amount so
allocated to the Participant’s Account under this Plan shall be the same
percentage of such Active Participant’s Compensation for the Plan Year under
this Plan as his allocation under the Profit Sharing Plan is a percentage of his

 

17

--------------------------------------------------------------------------------


 

Profit Sharing Compensation (as limited pursuant to Section 401(a)(17) of the
Code) for the corresponding plan year of the Profit Sharing Plan.

 

4.2                                 Inactive and Former Participants.  A
Participant shall not be entitled to have any hypothetical contribution
allocated to his Account under this Plan for any period during which he is an
Inactive Participant or a former Participant.  However, this rule shall not
prohibit (for example) the Account of a former Participant who incurs a
Termination of Employment from receiving an allocation under this Plan for his
period of active participation during such year of termination if the
requirements of Section 4.1 are satisfied.

 


ARTICLE V


 


ACCOUNTS


 

5.1                                 Establishment of Accounts.  The Plan
Administrator shall establish a Deferred Compensation Account in its books and
records in the name of each Participant in this Plan.  All hypothetical amounts
credited to the Account of any Active Participant, Inactive Participant or
former Participant shall constitute a general, unsecured liability of the
Participating Companies to such person.

 

5.2                                 Allocation of Contributions.  Hypothetical
amounts contributed on behalf of a Participant pursuant to Section 4.1 hereof
shall be allocated to such Participant’s Account.

 

5.3                                 Crediting of Earnings.  The Plan
Administrator shall credit the Account of each Active Participant, each Inactive
Participant and each former Participant who has not yet been paid his Account
balance hereunder, with hypothetical earnings and losses for the Plan Year or
other appropriate period equal to the return on the investment in the
Participant’s accounts under the Profit Sharing Plan for such corresponding Plan
Year or other period.  In determining such return and applying it to the Plan,
the Plan Administrator may use rules of administrative convenience

 

18

--------------------------------------------------------------------------------


 

provided that the rate of return credited to the Participant’s Account under the
Plan is roughly equal to his rate of return under the Profit Sharing Plan.  For
purposes of crediting earnings and losses with respect to a hypothetical
contribution under this Plan, such contribution shall be deemed credited to such
Active Participant’s Account under this Plan as of the date the actual
contribution is allocated to his account under the Profit Sharing Plan.  If the
Participant has no amount in the Profit Sharing Plan for a period (e.g. if his
Profit Sharing Plan accounts are distributed before he receives his distribution
under this Plan), his hypothetical investment return under this Plan for such
period will be based on the return of the Profit Sharing Plan fund most
protective of principal for that period.

 

ARTICLE VI

 


PAYMENTS AND BENEFITS


 

6.1                                 Plan Distributions.  Plan distributions
shall be subject to the provisions of this Section 6.1 as follows:

 

(a)                                  Subject to the provisions of Subsection
6.1(b) hereof:

 

(i)                                     A Participant who retires or otherwise
incurs a Separation from Service on or after his Normal Retirement Date shall be
entitled to receive a distribution of his Account balance;

 

(ii)           A Participant who incurs a Separation from Service due to his
Disability shall be entitled to receive a distribution of his Account balance;

 

(iii)          The beneficiary of a Participant who incurs a Separation from
Service due to his death shall be entitled to receive a distribution of the
deceased Participant’s Account balance; and

 

(iv)                              A Participant who incurs a Separation from
Service prior to attainment of his Normal Retirement Age shall be entitled to
receive a distribution of his Vested Interest.

 

19

--------------------------------------------------------------------------------


 

(b)                                 The provisions of Subsection 6.1(a) shall be
subject to the following provisions of this Subsection 6.1(b):

 

(i)                                     A Participant who receives a
distribution of his Vested Interest, which Vested Interest is less than One
Hundred Percent (100%), shall forfeit the remainder of his Account balance at
the time of distribution; and

 

(ii)           A Participant who either incurs a Separation from Service for
Cause or who engages in a Breach of the Noncompetition Requirement prior to
distribution of his Account balance or Vested Interest, as applicable, shall
forfeit his Account balance.

 

(c)                                  Forfeitures shall be dealt with as provided
in Section 6.2.

 

(d)                                 Distribution shall be made at the time and
in the manner described in Sections 6.3 and 6.4, respectively.

 

6.2                                 Forfeitures.  A Participant’s Account shall
be debited by the amount of any forfeiture.  Forfeitures shall not be allocated
to the Accounts of other Participants.

 

6.3                                 Time of Distribution.  Distributions
pursuant to Section 6.1 shall be made at such time as the Plan Administrator, in
its sole discretion, shall determine, but not earlier than, nor more than ninety
(90) days later than, the applicable date set forth below:

 

(a)                                  If the distribution is due to any reason
other than the Participant’s death, the applicable date is the date which is the
earlier of:

 

(i)                                     the day which is six (6) months and one
(1) day following the date of the Participant’s Separation from Service; or

 

(ii)           the date which is thirty (30) days following the date of the
Participant’s death if such date is later than the date of such Participant’s
Separation from Service but earlier than the day which is six (6) months and one
(1) day following the date of such Separation from Service; or

 

(b)                                 If the distribution is due to the
Participant’s death, the applicable date is the date which is thirty (30) days
following the date of the Participant’s death.

 

6.4                                 Form of Distribution.  Subject to such
rules, procedures, limits and restrictions as the Plan Administrator may
establish from time to time, a Participant or a beneficiary of a deceased

 

20

--------------------------------------------------------------------------------


 

Participant shall receive any distribution resulting from the Participant’s
Separation from Service or death, as applicable, in the form of a single sum
payment, subject to appropriate withholding.

 

6.5                                 No Suspension of Benefits.  As of the
Restatement Date, it appears that Section 409A of the Code does not permit a
“suspension of benefits” on rehire.  Therefore, unless otherwise required by
Section 409A, if a Participant has a bona fide Separation from Service, the
distribution resulting from such Separation from Service shall not be suspended
merely because the Participant is rehired before the distribution is made.

 

6.6                                 Specified Employee Payment Delay.  It is
intended that all distributions under this Plan, regardless of whether the
recipient is a “Specified Employee” as described in Section 409A or the
Company’s Specified Employee Policy, will be delayed as required for Specified
Employees pursuant to Section 6.3 hereof or as otherwise required to comply with
Section 409A of the Code and the Company’s Specified Employee Policy.

 


ARTICLE VII



BENEFICIARIES


 

7.1                                 Beneficiary Designation.  Subject to
rules and procedures promulgated by the Plan Administrator, a Participant or
former Participant may sign a document designating a beneficiary or
beneficiaries to receive any amounts payable under this Plan due to his death. 
In the event that a Participant or former Participant fails to designate a
beneficiary in accordance with the provisions of this Section 7.1, his
beneficiary shall be deemed to be the person or persons in the first of the
following classes in which there are any survivors of the Participant or former
Participant:

 

(a)                                  his spouse at the time of his death;

 

(b)                                 his issue per stirpes; and

 

(c)                                  the executor or administrator of his
estate.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

RIGHTS OF PARTICIPANTS

 

8.1                                 Creditor Status of Participants.  The
hypothetical profit sharing contributions made on behalf of a Participant
hereunder shall be merely unfunded, unsecured promises of, and joint and several
obligations of, the Participating Companies to make benefit payments in the
future and shall be liabilities solely against the general assets of the
Participating Companies.  The Company and the other Participating Companies
shall not be required to segregate, set aside or escrow actual amounts to
reflect the hypothetical profit sharing contributions nor any hypothetical
earnings credited thereon.  With respect to the hypothetical amounts credited to
any Accounts hereunder and any benefits payable hereunder, a Participant and his
beneficiary shall have the status of general unsecured creditors of the
Participating Companies, and may look only to the Participating Companies and
their general assets for payment of any such amounts credited to a Participant’s
Account.

 

The liability of a Participating Company with respect to Participants other than
its own Employees and former Employees shall be limited to the extent necessary
to prevent this Plan from being considered other than unfunded as described in
Section 1.6 of this Plan or from otherwise adversely affecting the status of
this Plan as described in Article I hereof.  Without limiting the generality of
the foregoing, as of the Restatement Date, it appears that the liability for
amounts accrued with respect to Employees of another Participating Company would
extend to hypothetical contributions but not earnings and only for hypothetical
contributions accrued while the Participating Company was an Affiliate of the
Participating Company by which the Participant was employed and only while it
remains an Affiliate.

 

22

--------------------------------------------------------------------------------


 

ARTICLE IX



NON-ALIENATION


 

9.1                                 Non-Alienation.  No benefits or hypothetical
amounts credited to Accounts under this Plan shall be subject in any manner to
be anticipated, alienated, sold, transferred, assigned, pledged, encumbered,
attached, garnished or charged in any manner (either at law or in equity), and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach, garnish or charge the same shall be void; nor shall any such
benefits or amounts in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefits as are herein provided for her or him.  Notwithstanding the foregoing
provisions of this Section to the contrary, the Plan Administrator shall comply
with a qualified domestic relations order to the extent permitted under
Section 409A of the Code.  In furtherance thereof, the Plan Administrator shall
establish a procedure with respect to such orders.

 


ARTICLE X


 


ADMINISTRATION


 

10.1                           Appointment of Plan Administrator.  The Board of
Directors of the Company shall appoint the Plan Administrator which shall be any
person(s), corporation or partnership, (including the Company itself) as said
Board of Directors shall deem desirable in its sole discretion.  The Plan
Administrator may be removed or resign upon thirty (30) days’ written notice or
such lesser period of notice as is mutually agreeable.  Unless the Board of
Directors appoints another Plan Administrator, Sealy, Inc. shall be the Plan
Administrator.

 

10.2                           Powers and Duties of the Plan Administrator. 
Except as expressly otherwise set forth herein, the Plan Administrator shall
have the authority and responsibility granted or imposed on an “administrator”
by ERISA.  The Plan Administrator shall determine any and all questions of fact,
resolve all questions of interpretation of this Plan which may arise under any
of the provisions

 

23

--------------------------------------------------------------------------------


 

of this Plan as to which no other provision for determination is made hereunder,
and exercise all other powers and discretions necessary to be exercised under
the terms of this Plan which it is herein given or for which no contrary
provision is made.  The Plan Administrator shall have full power and discretion
to interpret this Plan and related documents, to resolve ambiguities,
inconsistencies and omissions, to determine any question of fact, and to
determine the rights and benefits, if any, of any Participant or other
applicant, in accordance with the provisions of this Plan.  Subject to the
provisions of any claims procedure hereunder, the Plan Administrator’s decision
with respect to any matter shall be final and binding on all parties concerned,
and neither the Plan Administrator nor any of its directors, officers, employees
or delegates nor, where applicable, the directors, officers or employees of any
delegate, shall be liable in that regard except for gross abuse of the
discretion given it and them under the terms of this Plan.  All determinations
of the Plan Administrator shall be made in a uniform, consistent and
nondiscriminatory manner with respect to all Participants and beneficiaries in
similar circumstances.  The Plan Administrator, from time to time, may designate
one or more persons or agents to carry out any or all of its duties hereunder.

 

10.3                           Engagement of Advisors.  The Plan Administrator
may employ actuaries, attorneys, accountants, brokers, employee benefit
consultants, and other specialists to render advice concerning any
responsibility the Plan Administrator or Committee has under this Plan.  Such
persons may also be advisors to any Participating Company.

 

10.4                           Payment of Costs and Expenses.  The costs and
expenses incurred in the administration of this Plan shall be paid by one or
more of the Participating Companies, as determined by the Company.  Such costs
and expenses include those incident to the performance of the responsibilities
of the Plan Administrator or Committee, including but not limited to, claims
administration fees and costs, fees of accountants, legal counsel and other
specialists, bonding expenses, and other costs of administering this Plan. 
Notwithstanding the foregoing, in no event

 

24

--------------------------------------------------------------------------------


 

will any person serving in the capacity of Plan Administrator, or Committee
member who is a full-time employee of a Participating Company be entitled to any
compensation for such services.

 

10.5                           Claims Procedure.  The Plan Administrator shall
establish and maintain a claims procedure under the Plan and shall establish and
appoint the members of a Benefit Appeals Committee with appropriate powers in
connection therewith.

 

10.6                           Limitation of Liability.  Except as otherwise
provided in ERISA, the Plan Administrator and the Committee, and their
respective officers, employees and members, and directors, officers and
employees of the Company, the Participating Subsidiaries and Affiliates, shall
incur no personal liability of any nature whatsoever in connection with any act
done or omitted to be done in the administration of this Plan. No person shall
be liable for the act of any other person.

 

ARTICLE XI



AMENDMENT AND TERMINATION

 

11.1                           Power to Amend or Terminate.  Except as otherwise
provided in this Section following a Change of Control, this Plan may be amended
by the Company at any time, or from time to time, including an amendment to
cease contributions hereunder, and (except as otherwise provided in Section 11.2
hereof) may be terminated by the Company at any time, but no such amendment,
modification or termination shall reduce a Participant’s Vested Interest,
determined as of the date of such amendment, modification or termination.  Such
amendment, modification or termination shall be in writing, executed by one or
more officers of the Company who are authorized to do so.  This Plan may not be
amended (but except as otherwise provided in Section 11.2 hereof may be
terminated) during the two (2) year period following a Change of Control except
that amendments may be made as required by law.

 

25

--------------------------------------------------------------------------------


 

11.2                           Restrictions on Plan Termination.  If this Plan
is terminated then, on and after the effective date of such termination, all
deferrals hereunder shall cease.  Thereafter, all amounts then credited to each
Participant’s Accounts shall become fully vested.  Distributions as a result of
such plan termination, which shall be in the form of a single sum payment, shall
be made only in compliance with the requirements of Section 409A of the Code
concerning plan terminations and liquidations (or any successor provision
governing permitted distributions upon a plan termination and liquidation).  For
illustrative purposes only, the general conditions under which distributions
upon plan terminations and liquidations are permitted under such Section 409A
are described as follows:

 

(a)                                  within 12 months of certain corporate
dissolutions or with the approval of the bankruptcy court;

 

(b)                                 in connection with a change in control event
(as defined pursuant to Section 409A of the Code); or

 

(c)                                  if the Participant’s employer terminates
all nonqualified deferred compensation plans that would be aggregated, under
Section 409A of the Code, with any terminated plan or agreement for at least
three (3) years, and Plan termination distributions are made after twelve (12)
months, but within twenty-four (24) months, of Plan termination.

 

11.3                           No Liability for Plan Amendment or Termination. 
Neither the Company, nor any other Participating Company, nor any officer,
Employee or director thereof shall have any liability because this Plan is
amended or terminated.  Without limiting the generality of the foregoing, none
of the foregoing shall have any liability due to the Company discontinuing
hypothetical contributions under this Plan or terminating this Plan
notwithstanding the fact that a Participant may have expected to have benefited
from future hypothetical contributions or earnings hereunder had this Plan
remained in effect without such discontinuance of hypothetical contributions or
such termination.

 

26

--------------------------------------------------------------------------------


 

ARTICLE XII

 


PARTICIPATING COMPANIES


 

12.1                           Initial Participating Company.  The initial
Participating Company and its Adoption Date is as follows:

 

Participating Company

 

Adoption Date

 

 

 

Sealy, Inc.

 

December 1, 1994

 

12.2                           Designation of Participating Companies.  A
Subsidiary of the Company will become a Participating Company under this Plan as
of the date an Employee of that Subsidiary becomes a Covered Employee.  Such a
Subsidiary’s status as a Participating Company may be reflected by an amendment
to Section 12.1 hereof which specifies the name of the Subsidiary and its
Adoption Date, but such an amendment shall not be required in order for the
Subsidiary to be a Participating Company.  Any such amendment need only be
executed by the Company.

 

12.3                           Adoption of Supplements.  The Company may
determine that special provisions shall be applicable to some or all of the
Employees of a Participating Company, either in addition to or in lieu of the
provisions of this Plan, or may determine that certain Employees otherwise
eligible to participate in this Plan shall not be eligible to participate in
this Plan.  In such event, the Company shall adopt a Supplement with respect to
the Participating Company which employs such individuals which Supplement shall
specify the Employees of the Participating Company covered thereby and the
special provisions applicable to such Employees.  Any Supplement shall be deemed
to be a part of this Plan solely with respect to the Employees specified
therein.

 

12.4                           Amendment of Supplements.  The Company, from time
to time, may amend, modify or terminate any Supplement; provided, however, that
no such action shall operate so as to deprive any Employee who was covered by
such Supplement of his Vested Interest as of the date of such

 

27

--------------------------------------------------------------------------------

 

amendment or termination.  Any such amendment or termination shall be subject to
the Plan’s general rules with respect to amendment or termination of the Plan.

 

12.5                           Termination of Participation of Participating
Company.  The Company may terminate the status of a Subsidiary as a
Participating Company at any time by administrative action or such status may be
terminated by events, as when a Participating Company ceases to be a
Subsidiary.  Distribution of the Accounts of Participants employed by said
Participating Company shall continue to be subject to the provisions of this
Plan unless special provision, permitted by law, shall be made therefor.

 

12.6                           Delegation of Authority.  The Company is hereby
fully empowered to act on behalf of itself and the other Participating Companies
as it may deem appropriate in maintaining the Plan.  Without limiting the
generality of the foregoing, such actions include obtaining and retaining the
status of the Plan as described in Article I of the Plan and appointing
attorneys-in-fact in pursuit thereof.  Furthermore, the adoption by the Company
of any amendment to the Plan or the termination thereof, will constitute and
represent, without any further action on the part of any Participating Company,
the approval, adoption, ratification or confirmation by each Participating
Company of any such amendment or termination.  In addition, the appointment of
or removal by the Company of any member of the Benefit Appeals Committee, any
Plan Administrator or other person under the Plan shall constitute and
represent, without any further action on the part of any Participating Company,
the appointment or removal by each Participating Company of such person.

 

ARTICLE XIII

 

MISCELLANEOUS PROVISIONS

 

13.1                           Tax Withholding.  The Company or any other
Participating Company may withhold from a Participant’s Compensation or any
payment made by it under this Plan such amount or amounts as may be required for
purposes of complying with the tax withholding or other provisions

 

28

--------------------------------------------------------------------------------


 

of the Code or the Social Security Act or any state or local income or
employment tax act or for purposes of paying any estate, inheritance or other
tax attributable to any amounts payable hereunder.

 

13.2                           Incapacity.  If the Plan Administrator determines
that any Participant or beneficiary entitled to payments under this Plan is
incompetent by reason of physical or mental incapacity disability and is
consequently unable to give a valid receipt for payments made hereunder, or is a
minor, the Plan Administrator may order the payments becoming due to such person
to be made to another person for his benefit, without responsibility on the part
of the Plan Administrator to follow the application of amounts so paid. 
Payments made pursuant to this Section 13.2 shall completely discharge the Plan
Administrator, the Company and the other Participating Companies and the Benefit
Appeals Committee with respect to such payments.

 

13.3                           Administrative Forms.  All applications,
elections and designations in connection with this Plan made by a Participant or
beneficiary shall become effective only when received by the Plan Administrator
in a form acceptable to the Plan Administrator.

 

13.4                           Independence of Plan.  Except as otherwise
expressly provided herein, this Plan shall be independent of, and in addition
to, any other benefit agreement or plan of a Participating Company or any rights
that may exist from time to time thereunder.

 

13.5                           No Employment Rights Created.  This Plan shall
not be deemed to constitute a contract of employment between the Company or any
other Participating Company and any Participant, nor confer upon any Participant
the right to be retained in the service of the Company or any other
Participating Company for any period of time, nor shall any provision hereof
restrict the right of the Company or any other Participating Company to
discharge or otherwise deal with any Participant.

 

13.6                           Responsibility for Legal Effect.  Neither the
Company, nor any other Participating Company, nor the Plan Administrator or the
Benefit Appeals Committee, nor any officer, member, delegate or agent of any of
them, makes any representations or warranties, express or implied, or

 

29

--------------------------------------------------------------------------------


 

assumes any responsibility concerning the legal, tax, or other implications or
effects of this Plan.  Without limiting the generality of the foregoing, no
Participating Company shall have any liability for the tax liability which a
Participant may incur resulting from participation in this Plan or the accrual
or payment of benefits hereunder.

 

13.7                           Successors.  The terms and conditions of this
Plan shall inure to the benefit of and bind the Company, the other Participating
Companies, and their respective successors and assigns, and the Participants,
their beneficiaries, and the personal representatives of the Participants and
their beneficiaries.

 

13.8                           Controlling Law.  This Plan shall be construed in
accordance with the laws of the State of Delaware to the extent not preempted by
laws of the United States.

 

13.9                           Headings and Titles.  The Section headings and
titles of Articles used in this Plan are for convenience of reference only and
shall not be considered in construing this Plan.

 

13.10                     General Rules of Construction.  The masculine gender
shall include the feminine and neuter, and vice versa, as the context shall
require.  The singular number shall include the plural, and vice versa, as the
context shall require.  The present tense of a verb shall include the past and
future tenses, and vice versa, as the context may require.

 

13.11                     Execution in Counterparts.  This Plan may be executed
in any number of counterparts each of which shall be deemed an original and said
counterparts shall constitute but one and the same instrument and may be
sufficiently evidenced by any one counterpart.

 

13.12                     Severability.  In the event that any provision or term
of this Plan, or any agreement or instrument required by the Plan Administrator
hereunder, is determined by a judicial, quasi-judicial or administrative body of
competent jurisdiction to be void or not enforceable for any reason, all other
provisions or terms of this Plan or such agreement or instrument shall remain in
full force and effect and shall be enforceable as if such void or nonenforceable
provision or term had never been a part of this Plan, or such agreement or
instrument except as to the extent the Plan

 

30

--------------------------------------------------------------------------------


 

Administrator determines such result would have been contrary to the intent of
the Company in establishing and maintaining this Plan.

 

13.13                     Indemnification.  The Company and its Affiliates shall
jointly and severally indemnify, defend, and hold harmless any officer, Employee
or director of the Company or an Affiliate (hereinafter an “Indemnified
Individual”), for all acts taken or omitted in carrying out the responsibilities
of the Company, Participating Company, Affiliate, Plan Administrator, Board,
Compensation Committee or Benefit Appeals Committee under the terms of this Plan
or other responsibilities imposed upon such Indemnified Individual by ERISA. 
This indemnification for all such acts taken or omitted is intentionally broad,
but shall not provide indemnification for any civil penalty that may be imposed
on such Indemnified Individual under ERISA Section 502(i), nor shall it provide
indemnification for any liability imposed upon such Indemnified Individual for
his embezzlement or diversion of Plan funds for the benefit of such Indemnified
Individual.  The Company and all Affiliates shall jointly and severally
indemnify any such Indemnified Individual for expenses of defending a claim
brought by a Participant, beneficiary, service provider, government entity or
other person, including all legal fees and other costs of such defense and shall
advance funds as necessary for such defense on a timely basis.  The Company and
all Affiliates shall also reimburse promptly or advance funds to any such
Indemnified Individual for any monetary payment or obligation to pay of such
Indemnified Individual arising from a successful claim against such Indemnified
Individual in any court or arbitration.  In addition, if a claim is settled
(whether or not in connection with a formal legal action or arbitration) with
the concurrence of the Company, the Company and all Affiliates shall jointly and
severally indemnify any such Indemnified Individual for any monetary liability
under any such settlement, and the expenses thereof.  Such indemnification will
not be provided to any person who is not, at the time of the events for which
indemnity is sought, a present or former officer, Employee or director of the
Company or an Affiliate, nor shall it be provided for any claim by the Company
or an Affiliate against any such Indemnified Individual.

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, SEALY CORPORATION, the Company, by its appropriate officers
duly authorized, has caused this Amendment and Restatement to be executed as of
the 18th day of December, 2008.

 

 

 

SEALY CORPORATION

 

 

 

(“Company”)

 

 

 

 

 

By

/s/ Kenneth L Walker

 

 

 

And

/s/ Lawrence J. Rogers

 

32

--------------------------------------------------------------------------------
